Citation Nr: 0826571	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS)/Epstein Barr virus (EBV).

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a mood disorder.

5.  Entitlement to service connection for obstructive sleep 
apnea.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

8.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for hepatitis C.

11.  Entitlement to service connection for benign positional 
vertigo.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for major depressive 
disorder.

14.  Entitlement to service connection for generalized 
anxiety disorder (GAD).

15.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from August 1979 to July 
1982.  He had various periods of active duty for training 
(ACDUTRA) to include from May 2000 to March 2004 with the 
Missouri National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by which the RO denied 
entitlement to the benefits sought on appeal.  

The Board observes that in a May 2005 memorandum, the RO made 
a formal finding regarding the lack of availability of 
medical records of the period of service from August 1979 to 
July 1982.  There is a heightened obligation to explain 
findings and conclusions in cases, such as this, in which 
service records in the possession of the government are 
missing.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The issues of entitlement to service connection for migraine 
headaches, a mood disorder, a cervical spine disability, and 
lumbar spine disability, hypertension, hepatitis C, major 
depressive disorder, and GAD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Fibromyalgia is shown to have been incurred during a 
period of ACDUTRA.

2.  CFS/EBV is shown to have been incurred during a period of 
ACDUTRA.

3.  The veteran is not shown to be suffering from obstructive 
sleep apnea.

4.  Bilateral hearing loss is not shown to be related to the 
veteran's active duty service.

5.  The veteran is not shown to be suffering from benign 
positional vertigo.

6.  Tinnitus is not shown to be related to the veteran's 
active duty service.

7.  The veteran's claimed personality disorder is congenital 
or developmental in nature.


CONCLUSIONS OF LAW

1.  Service connection for fibromyalgia is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  Service connection for CFS/EBV is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

3.  Service connection for obstructive sleep apnea is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

4.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

5.  Service connection for benign positional vertigo is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

6.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

7.  Service connection for a personality disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 4.9, 4.127 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case, 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in March 2006.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, relevant VA medical examinations were provided.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained available service 
medical records as well as indicated private medical records.  
The veteran was afforded VA medical examinations in March 
2005.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding fibromyalgia and CFS/EBV, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Congenital or developmental defects to include personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  Service connection 
presupposes a diagnosis of a current disease.  See Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2006).

Active duty for training includes full-time duty performed by 
members of the National Guard of any State.  38 C.F.R. § 
3.6(c)(3).

Inactive duty for training includes duty other than full-time 
duty performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d)(4).

Active military service is defined, in part, as active 
ACDUTRA.  See 38 U.S.C.A. § 101(24) (West 2002); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  If a claim relates 
to period of ACDUTRA, a disease or injury resulting in 
disability must have manifested itself during that period.  
See Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

Presumptive periods do not apply to ACDUTRA or inactive duty 
for training.  Biggins, 1 Vet. App. at 477-78.

Preliminary Matters

In April 2000, the veteran was ordered to full-time National 
Guard duty effective May 1, 2000.  This period was to extend 
until April 30, 2003.  This duty was extended, and the 
veteran was to serve from May 2003 to April 2009.

In April 2004, the veteran was placed on the Temporary 
Disability Retired List due to physical disability based on 
injury or disease received in the line of duty during a 
period of war.  In July 2005, the veteran was removed from 
the temporary list, and his retirement due to physical 
disability was considered permanent.  Records reflected that 
the disability upon which the retirement was based was 
fibromyalgia associated with headaches, depression, fatigue, 
and insomnia.

Discussion

Fibromyalgia

The record reflects a diagnosis of fibromyalgia in November 
2002, although the record suggests a diagnosis earlier that 
year.  The record contains no mention of fibromyalgia before 
that time.

In April 2004, the veteran was placed on the Temporary 
Disability Retired List due to physical disability based on 
injury or disease received in the line of duty during a 
period of war.  

On March 2005 VA general medical examination, fibromyalgia 
was diagnosed, but no opinion regarding etiology was offered.  

In July 2005, the veteran was removed from the temporary list 
and his retirement due to physical disability was considered 
permanent.  Records reflected that the disability upon which 
the foregoing was based was fibromyalgia associated with 
headaches, depression, fatigue, and insomnia.

Because there is no indication that fibromyalgia occurred 
other than in the line of duty and because it had its onset 
during a period of ACDURA, the Board concludes that it is 
related to service, and service connection for fibromyalgia 
is granted.  38 C.F.R. §§ 3.6, 3.303.

CFS/EBV 

A review of the record is silent regarding complains 
consistent with CFS or EBV or diagnoses thereof until 2002.  

In March 2005, the veteran was afforded a VA general medical 
examination in which fibromyalgia was diagnosed.  Fatigue, 
along with other symptoms were said to be secondary to the 
veteran's fibromyalgia.  A separate diagnosis of CFS or EBV 
was not assessed.  Thus, whether the veteran suffers from 
CFS/EBV as a condition separate and apart from his 
fibromyalgia is uncertain.  The evidence in this regard is 
equivocal in light of the diagnoses of CFS and EBV beginning 
in 2002.  The record contains no evidence to refute the 
separate diagnosis of CFS/EBV, and the Board, moreover, finds 
no reason to doubt that the veteran suffers from CFS/EBV.  
Thus, when viewing the evidence in the light most favorable 
to the veteran, the Board determines that the evidence is at 
least in relative equipoise as to whether he suffers from 
CFS/EBV as a condition separate and apart from the 
fibromyalgia.  Thus, the Board concludes that the veteran 
suffers from CFS/EBV.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilpin, supra.

The record also reflects that CFS/EBV were diagnosed during a 
period of ACDUTRA.  Because there is no indication that 
CFS/EBV occurred other than in the line of duty and because 
it had its onset during a period of ACDURA, the Board 
concludes that it is related to service, and service 
connection for CFS/EBV is granted.  38 C.F.R. §§ 3.6, 3.303.

Obstructive sleep apnea

As a result of sleep apnea and failed treatment by CPAP, the 
veteran underwent a tonsillectomy and the removal of the 
uvula and excision of excessive tissue from the posterior 
pharyngeal pillars.  That surgical procedure, according to 
the subsequent evidence of record to include a March 2005 VA 
general medical examination report, resolved the disorder.  
The veteran no longer suffers from obstructive sleep apnea.

A prerequisite for the granting of service connection is the 
presence of a current disability.  See Gilpin, supra; 
Degmetich, supra.  Because the veteran does not suffer from 
the disability which he claims, service connection for 
obstructive sleep apnea cannot be granted.  Id.; 38 C.F.R. 
§ 3.303.

Bilateral hearing loss 

In March 1990, when enlisting in the Army National Guard, the 
veteran's hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
35
LEFT
20
10
5
40
35

There is no data regarding speech recognition testing, yet it 
appears that there was no right ear hearing loss within the 
meaning of VA law and regulations.  38 C.F.R. § 3.385.

April 2000 hearing test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
30
LEFT
25
25
15
50
45

There is no data regarding speech recognition testing, yet it 
appears that there was no right ear hearing loss within the 
meaning of VA law and regulations.  Id.

In June 2001 hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
35
LEFT
20
25
20
50
40

Again, no hearing loss within the meaning of VA law and 
regulations is apparent.  Id.  

On March 2005 VA audiologic examination, the veteran reported 
and history of military noise exposure that included tanks, 
tank guns, grenade launchers, machine guns, rifles, and 
pistol fire.  According to him, hearing protection was worn 
in the artillery unit but not while serving in the armor unit 
where CVA helmets were worn.  As to occupational noise 
exposure, the veteran reported construction noise to include 
that of heavy equipment and bulldozers without the benefit of 
hearing protection.  The veteran indicated that his hearing 
loss had a gradual onset, and he could not point to a 
specific time of onset.  Audiologic testing showed the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
35
LEFT
25
25
25
50
45

Speech recognition was 96 percent in the right ear and 92 
percent in the left ear.  

Again, the veteran does not suffer from hearing loss within 
the meaning of VA law and regulations with respect to his 
right ear.  Id.  Left hearing loss, however, is present.  Id.  
Nonetheless, service connection for left ear hearing loss is 
not warranted because the March 2005 VA examiner opined that 
it was not likely due to noise exposure in service.  Rather, 
the examiner explained that between 1990 and 1994, there was 
no significant change in the veteran's hearing, and that left 
ear hearing worsened between 1994 and 2000.  Because the 
veteran reported heavy civilian construction noise during the 
period in which hearing worsened, the examiner concluded that 
it was not likely that any hearing loss was of service 
etiology.

The veteran is not shown of be competent to render an opinion 
regarding the etiology of his claimed hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The only competent 
medical opinion regarding the etiology of the veteran's 
hearing loss is against the claim.  Thus, service connection 
for hearing loss is denied.  38 C.F.R. § 3.303.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
audiologic examination in March 2005, a VA examiner opined 
that the veteran's hearing loss was unrelated to service.  
There is no competent medical evidence to the contrary.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Benign positional vertigo

There is no indication of a diagnosis of chronic vertigo of 
any sort during a period of active duty service or ACDUTRA.  
Similarly, post-service medical records reflect no diagnosis 
of benign positional vertigo, although the veteran voiced 
complaints of vertigo on March 2005 VA audiologic 
examination.

A prerequisite to the granting of service connection is the 
presence of a current disability.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  Because there is competent medical 
evidence of the claimed condition, service connection for 
benign positional vertigo cannot be granted.  Id.

The preponderance of the evidence weighs against the 
veteran's claim, as there is absolutely no competent medical 
evidence pointing to a diagnosis of benign positional 
vertigo.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107. 

Tinnitus

There is no indication of a diagnosis of tinnitus during a 
period of service.  On VA audiologic examination in March 
2005, the veteran complained of tinnitus.  He also reported a 
history of both military and non-service occupational noise 
exposure consisting of heavy equipment and bulldozers.  In 
contrast to military noise exposure, he indicated that no 
hearing protection was used during civilian noise exposure.  
As such, the examiner opined that tinnitus was unrelated to 
service.  Because there is no nexus between the claimed 
tinnitus and service, service connection for tinnitus is 
denied.  38 C.F.R. § 3.303.

The Board notes that the March 2005 VA general medical 
examination report reflects an opinion that tinnitus is 
related to the veteran's hearing loss.  Nonetheless, service 
connection for tinnitus on a secondary basis is not warranted 
because service connection for hearing loss is not in effect.  
38 C.F.R. § 3.310.  Indeed, service connection on a secondary 
basis requires that the underlying disability be service 
connected.  Id. 

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Personality disorder 

The record contains evidence of extensive private mental 
health treatment that includes psychotropic medication.  The 
veteran has received various relevant diagnoses in recent 
years, but the question before the Board is entitlement to 
service connection for a personality disorder.  On March 2005 
VA mental disorders examination, the examiner failed to 
diagnose an Axis I psychiatric disorder, but under Axis II, 
he diagnosed a personality disorder not otherwise specified.

A personality disorder is considered congenital or 
developmental in nature.  Congenital and developmental 
disorders are not subject to service connection.  38 C.F.R. 
§ 3.303(c).  As such, service connection for the claimed 
personality disorder it is not warranted.  Id.


ORDER

Service connection for fibromyalgia is granted.

Service connection for CFS/EBV is granted.

Service connection for obstructive sleep apnea is denied.

Service connection for bilateral hearing loss is denied.

Service connection for benign positional vertigo is denied.

Service connection for tinnitus is denied.

Service connection for a personality disorder is denied.


REMAND

Further evidentiary development is necessary before the Board 
can adjudicate the remaining issues on appeal.  In order to 
resolve the remaining matters, additional medical 
examinations are necessary to determine whether the veteran 
suffers from the disabilities in questions and/or to 
determine whether the disabilities is questions are related 
to service or a qualifying period of ACDUTRA.

Regarding migraine headaches, a mood disorder, major 
depressive disorder, and GAD, it is not clear whether the 
veteran suffers from separate disabilities consisting of the 
foregoing, or whether these are simply symptoms of his 
service-connected fibromyalgia and part and parcel of that 
disorder, as suggested on March 2005 VA general medical 
examination report.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2007); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2007); see also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  Thus, the examiner should 
indicate whether the manifestations enumerated above are 
actually present, whether these disabilities, if found, are 
separate and distinct from the service-connected fibromyalgia 
and/or CFS, in which case, as opinion regarding etiology 
should be provided, or whether the above, if present, are 
simply part of the constellation of symptoms comprising the 
service-connected fibromyalgia and/or CFS.  The Board notes 
that on VA psychiatric examination in March 2005, no Axis I 
psychiatric disorders were diagnosed.  Other evidence, 
however, does suggest the presence of Axis I disorders.  
Given the passage of time and the fallibility of VA, another 
look is certainly warranted.

Regarding the cervical spine and lumbar spine, the March 2005 
VA general medical examination report reflects degenerative 
arthritis of these regions of the spine but douse not include 
an opinion regarding the etiologies of the diagnosed 
disabilities of the cervical spine and lumbar spine.  Thus an 
orthopedic examination to determine the etiology of the 
degenerative arthritis of these parts of the spine should be 
scheduled.  

Regarding hypertension, on March 2005 VA examination, the 
examiner diagnosed hypertension of three year's duration 
based solely on a history provided by the veteran although 
the veteran's blood pressure appeared quite normal on 
examination.  Thus, a VA examination should be scheduled in 
order to determine whether hypertension is actually present.  
If so, the examiner should opine regarding its etiology while 
providing a full rationale for all conclusions.

Finally, the evidence of record regarding hepatitis C is 
equivocal.  Indeed, on March 2005 VA examination, a history 
of an abnormal hepatitis C result was assessed along with a 
possible history of inactive hepatitis C.  The Board is 
precluded from exercising its own medical judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  However, it is the Board's understanding that 
hepatitis C becomes a chronic lifelong condition in a 
significant number of those infected, whether symptomatic or 
not.  The question of whether the veteran suffers from 
chronic hepatitis C is easily resolved by a simple and 
routine blood analysis.  Thus, a hepatitis C examination 
should be scheduled to determine whether the veteran has 
chronic hepatitis C.  If so, a substantiated opinion 
regarding its etiology should be provided.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA medical examination to 
regarding the claimed migraine headaches, 
a mood disorder, major depressive 
disorder, and GAD.  It is not clear 
whether the veteran suffers from separate 
disabilities consisting of the foregoing, 
or whether these are simply symptoms of 
his service-connected fibromyalgia or CFS 
and part and parcel of one or both 
disorders.  The examiner should indicate 
(1) whether the manifestations enumerated 
above are actually present, (2) whether 
these disabilities, if found, are separate 
and distinct from the service-connected 
fibromyalgia and/or CFS, in which case, an 
opinion regarding etiology should be 
provided, or (3) whether the above, if 
present, are simply part of the 
constellation of symptoms comprising the 
service-connected fibromyalgia and/or CFS.  

All opinions and conclusions should be 
substantiated, and the examination report 
should indicate whether the claims file 
was reviewed in conjunction with the 
examination.

2.  Schedule a VA orthopedic examination 
to determine the etiology of the diagnosed 
degenerative arthritis of the cervical 
spine and degenerative arthritis of the 
lumbar spine.  

All opinions and conclusions should be 
substantiated, and the examination report 
should indicate whether the claims file 
was reviewed in conjunction with the 
examination.

3.  Schedule a VA medical examination in 
order to determine whether hypertension is 
actually present.  If so, the examiner 
should opine regarding its etiology.

All opinions and conclusions should be 
substantiated, and the examination report 
should indicate whether the claims file 
was reviewed in conjunction with the 
examination.

4.  Schedule a VA infectious diseases 
examination to determine whether the 
veteran has chronic hepatitis C and its 
etiology if found.  

All opinions and conclusions should be 
substantiated, and the examination report 
should indicate whether the claims file 
was reviewed in conjunction with the 
examination.

5.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


